 Case 16-00394      Doc 138       Filed 05/06/19 Entered 05/06/19 15:53:00   Desc Main
                                   Document     Page 1 of 15


                IN THE UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF ILLINOIS — EASTERN DIVISION

In re:                                             )
                                                   )    Case No. 14-41230
HORIZON GROUP MANAGEMENT, LLC,                     )
                                                   )    Chapter 7
                   Debtor.                         )
ANDREW J. MAXWELL, trustee for the                 )
estate of Horizon Group Management, LLC,           )
                                                   )    Hon. Timothy A. Barnes
                     Plaintiff,                    )
                     v.                            )    Adv. Proc. No. 16-00394
                                                   )
DANIEL MICHAEL; et al;                             )
                                                   )
                     Defendants.                   )

             RESPONSE IN OPPOSITION TO MOTION TO COMPEL

         Andrew J. Maxwell (“Plaintiff” or “Trustee”), as Chapter 7 trustee for the

estate of Horizon Group Management, LLC (the “Debtor” or “Horizon Management”),

Bauch & Michaels, LLC, the Trustee’s special litigation counsel and subpoena

respondent (“Trustee Counsel”) and Donna Raine (“Trustee Accountant”) hereby

submit their Response in Opposition to Defendants’ Motion to Compel [ECF No. 111]:

                                  SUMMARY OF ARGUMENT

         The Defendants have issued subpoenas to, inter alia, Trustee’s Counsel and

Trustee’s Accountant seeking to depose and obtain documents relating to their

litigation strategies, including their investigation and preparation of the Trustee’s

claims for trial. The Trustee and Trustee Counsel’s communications with Class

Counsel and Trustee Accountant are not within the scope of Rule 7026 and are

otherwise protected from disclosure by the attorney-client privilege, the common
 Case 16-00394    Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00     Desc Main
                              Document     Page 2 of 15


interest exception to the attorney-client privilege, and work product doctrine.

Moreover, the Defendants’ attempt to interrogate opposing counsel regarding the

case is almost always improper, and it is in this case. Finally, the pretext for the

discovery (whether a “golden creditor” exists) is indisputable. The Court should deny

the Motion to Compel.

                                   BACKGROUND

      On July 1, 2016, the Trustee filed his Complaint initiating this adversary

proceeding [ADV. ECF No. 1]. On December 13, 2017, the Court sustained the

Trustee’s Third Amended Complaint with respect to claims for breach of contract,

unlawful distributions, fraudulent transfers, equitable subordination, and alter

ego/veiling piercing [ADV. ECF No. 93 and 94]. The material allegations of the

Complaint are premised on the Debtor’s financial condition, the Defendants’ conduct,

and the substantive orders of the State Court [ADV. ECF No. 78]. The State Court’s

orders and the date, amount, and recipients of the Debtor’s transfers to, or for the

benefit of the Defendants, are not in dispute [ADV. ECF No. 95]. Most importantly,

and particularly relevant to the discovery dispute, it is undisputed that the Debtor’s

conduct that gave rise to the Class Counsel claims occurred during 2007-09.

Therefore, such claims arose prior to any of the transfers the Trustee seeks to avoid.

In fact, other than the Defendants’ summary denials that they acted with fraudulent

intent, that the Debtor was insolvent, and that they failed to provide reasonably

equivalent value in exchange for the millions of dollars of transfers, limited factual

disputes exist.



                                          2
 Case 16-00394     Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00       Desc Main
                               Document     Page 3 of 15


      On June 13, 2018, the Defendants served document requests upon the Trustee

and later served almost identical deposition and documents subpoenas on Trustee

Counsel, Class Counsel, Class Counsel’s bankruptcy counsel, and Trustee

Accountant. The Trustee, Trustee Counsel, and Trustee Accountant filed timely

Responses and Objections to the requests and subpoenas, primarily on the basis that

the requests were beyond the scope of discovery and sought privileged and work

product documents. After a discovery conference in which the Defendants

acknowledged that Trustee Counsel’s actions in connection with the case were

exclusively in “anticipation of litigation or for trial,” the Defendants nonetheless filed

their first Motion to Compel. [ADV. ECF No. 111]. On December 21, 2018, the Court

ordered the Trustee, Trustee Counsel, Class Counsel, Class Counsel’s bankruptcy

counsel, and Trustee Accountant to produce certain responsive documents and a

privilege log. [ADV. ECF No. 130].

      The Trustee, Trustee Counsel, Class Counsel, Class Counsel’s bankruptcy

counsel, and Trustee Accountant produced voluminous privilege logs and certain non-

privileged documents. As reflected by the privilege logs and the production, Trustee

Counsel communicated with Trustee Accountant regarding general accounting and

tax issues which have arisen in the case and which form the factual basis for a

number of the Trustee’s claims. Likewise, Trustee Counsel communicated with Class

Counsel regarding background, the status of investigation, and litigation strategies.

These communications contain the mental impressions, conclusions, opinions, and

legal theories of Trustee Counsel.



                                            3
 Case 16-00394     Doc 138     Filed 05/06/19 Entered 05/06/19 15:53:00       Desc Main
                                Document     Page 4 of 15


      The privilege logs demonstrate that all of the responsive documents are either

privileged or work product. Even so, the Defendants filed their second motion to

compel production, which contends that they need discovery of the Trustee, Trustee

Counsel, Class Counsel, Class Counsel’s bankruptcy counsel, and Trustee

Accountant’s communications in order to challenge whether a “golden creditor” exists.

[ADV. ECF No. 135].

                                       ARGUMENT

      The documents sought are not subject to production because they are

privileged or work product. Moreover, the requested documents are not relevant to

the Defendants’ claims or defenses, and the burden that would be imposed upon the

estate far outweighs the probative value of the documents to the Defendants. This is

particularly true with respect to the Defendants’ putative challenge to whether there

is a “golden creditor” to support the Trustee’s Section 544 claims with respect to

transfers that occurred between two and four years prior to the Petition Date. This

discovery is premised on the Defendants’ argument that Class Counsels’ claim did

not arise until the State Court entered the Fee Order, a position that is clearly

contrary to Seventh Circuit precedent. See St. Catherine Hosp. of Ind., LLC v. Ind.

Family & Soc. Servs. Admin., 800 F.3d 312 (7th Cir. 2015) (A claim arises at the time

of the conduct that ultimately gives rise to the l i a b i l i t y . ) Since the Defendants

cannot challenge Class Counsel’s “golden creditor” status, discovery regarding the

Unpaid Class Member claims is not relevant to the Defendants’ defense. Musicland

Holding Corp. v. Best Buy Co. (In re Musicland Holding Corp.), 424 B.R. 95 (Bankr.

S.D.N.Y. Feb. 16, 2010).
                                            4
 Case 16-00394    Doc 138   Filed 05/06/19 Entered 05/06/19 15:53:00    Desc Main
                             Document     Page 5 of 15


      A.    THE TRUSTEE AND TRUSTEE COUNSEL’S COMMUNICATIONS WITH CLASS
            COUNSEL AND TRUSTEE ACCOUNTANT ARE PROTECTED BY ATTORNEY-
            CLIENT PRIVILEGE.

      The Trustee and Trustee Counsel’s communications with Trustee Accountant

are protected from disclosure by the attorney-client privilege and the documents

embodying those communications are further protected by the work product

immunity. Trustee Counsel’s communications with Class Counsel and their attorney

(Robbins) and the Debtor’s former attorneys (Skadden) are similarly protected by the

attorney-client privilege. Likewise, the work product immunity protects the

documents embodying such communications. Such protection exists directly with

respect to the communications with the Debtor’s former attorneys and under the

common interest exception with respect to the communications with Class Counsel

and their attorneys; and by the work product doctrine without regard to whether the

communications are privileged.

      The Defendants do not dispute that the attorney-client privilege protects the

documents that were exchanged between the attorneys and their clients regarding

the Trustee’s claims. The Defendants, however, contend that the documents

exchanged among the Trustee, Trustee Counsel and Class Counsel are not privileged

because they were disclosed to third parties. The Defendants’ argument fails,

however, because the communications are protected by the common interest doctrine.

      The purpose of the common interest doctrine is to “foster communication”

between parties that share a common interest and to “protect the confidentiality of

communications . . . where a joint . . . effort or strategy has been decided upon or

undertaken by the parties and their respective counsel.” Evans, 113 F.3d 1457, 1467
                                         5
 Case 16-00394     Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                               Document     Page 6 of 15


(7th Cir. 1997). The common interest doctrine applies to parties who have a “common

interest” in current or potential litigation, either as actual or potential plaintiffs or

defendants. Beneficial Franchise Co. v. Bank One, N.A., 205 F.R.D. 212, 216 (N.D. Ill.

2001). To maintain the privilege, the common interest must relate to a litigation

interest, not simply a business interest. Id. If there is some or even substantial

overlap between the litigation and business interests, the common interest doctrine

still applies so long as a “community of interest” can be established with respect to

the documents. See Strougo v. BEA Assocs., 199 F.R.D. 515, 520 (S.D.N.Y. 2001). “It

is the commonality of interests which creates the exception, not the conduct of the

litigation.” Waste Management, Inc. v International Surplus Lines Ins. Co., 579

N.E.2d 322, 329 (Ill. 1991). Thus, “where persons confer with counsel for the purpose

of advancing their joint defense, the conference is sealed from outside view.” In re

Quantum Chemical/Lummus Crest, No. 90 C 778, 1992 U.S. Dist. LEXIS 5448 (N.D.

Ill. March 27, 1992) (applying Illinois law).

      The common interest rule “is not limited to parties who are perfectly aligned

on the same side of a single litigation.” Cadillac Ins. Co. v. American Nat. Bank of

Schiller Pk., Nos. 89 C 3267, 91 C 1188, 1992 U.S. Dist. LEXIS 2815, at *16 (N.D. Ill.

March 12, 1992). Rather, parties who assert a common interest as the basis for their

assertion of privilege (where otherwise it would not exist due to the shared

communications), must simply demonstrate “actual cooperation toward a common

legal goal” with respect to the documents they seek to withhold. See Strougo v. BEA

Assoc., 199 F.R.D. at 520. This shared interest must be identical, not simply similar.



                                           6
 Case 16-00394     Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                               Document     Page 7 of 15


Id. at 525. The parties asserting the common interest may demonstrate an identity

of interest, however, by showing that the sharing of these documents was for the

purpose of cooperating in pursuit of “a common legal goal.” United States v. Evans,

113 F.3d at 1467 (communication of privileged materials made in connection with or

in furtherance of a common interest does not waive privilege). This common goal may

include pursuit of litigation against a common adversary. See Allendale Mut.Ins. Co.

v. Bull Data Sus., 152 F.R.D. 312, 139-40 (N.D. Ill. 1993).

      Here, the Trustee and Class Counsel have an identical shared legal interest in

avoiding and recovering multiple fraudulent transfers from the Defendants and

initial transferees, as well as holding the Defendants liable for the estate’s debts by

pursuing alter ego and veil piercing remedies. In fact, with respect to the Trustee’s

claims under Section 544, the state law fraudulent transfers counts, unlawful

dividend, and alter ego and veil piercing remedies, the Trustee is effectively asserting

Class Counsel’s claims: Upon the filing of the bankruptcy case, the Bankruptcy Code

granted the Trustee exclusive standing, to the exclusion of Class Counsel, to assert

such claims on behalf of all creditors. Koch Refining v. Farmers Union Cent.

Exchange, Inc., 831 F.2d 1339, 1345 (7th Cir. 1987). Thus, the Trustee and Class

Counsel are entitled to assert the attorney client privilege over communications with

respect to their collaborative efforts to remedy the Defendants’ fraudulent conduct.

Dexia Credit Local v. Rogan, 231 F.R.D. 268, 270 (N.D. Ill. 2004).

      In Dexia Credit, the court held that communications between the debtor (a

state court appointed a custodian for the debtor that later filed a voluntary petition



                                           7
 Case 16-00394    Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                              Document     Page 8 of 15


for the debtor) and the debtor’s major creditor regarding the investigation and pursuit

of claims against insiders were protected from disclosure, because the creditor and

the debtor were pursuing their common interest in holding the defendants liable for

the diversion of the debtor’s assets. The court specifically rejected the argument that

the creditor and the debtor did not share a common legal interest because their

interests, and the claims they were asserting, were not identical. Id.

      In fact, the courts have uniformly held that in the context of a bankruptcy

trustee and creditors committee’s pursuit of insiders for fraudulent transfers and

other remedies, the bankruptcy trustee and creditors share a common legal interest

with respect to their communications regarding the pursuit of such claims. In re

Horvath, No. 13-34137, 2017 Bankr. LEXIS 652 (Bankr. N.D. Ohio Mar. 10, 2017)

(trustee’s counsel’s communications with major creditor regarding litigation effecting

recoveries by the estate were protected by the common interest exception); Schmidt

v. Rodriguez (In re Rodriguez), Nos. 10-70606 & 11-7012, 2012 Bankr. LEXIS 3620

(Bankr. S.D. Tex. Aug. 7, 2012) (trustee’s counsel’s communications with petitioning

creditors attorneys protected by the common interest exception and work product

immunity.); In re AGE Ref., Inc., 447 B.R. 786 (Bankr. W.D. Tex. 2011) (common

interest exception protected communications between Trustee’s counsel and

creditor’s counsel regarding fraudulent transfer and preference actions of the estate);

In re Leslie Controls, Inc., 437 B.R. 493, 496 (Bankr. D. Del. 2010) (committee and

future claims representative had a common interest in maximizing insurance

recoveries and therefore had shared legal interest that supported privilege); In re



                                          8
 Case 16-00394    Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                              Document     Page 9 of 15


Hardwood P-G, Inc., 403 B.R. 445 (Bank. W.D. Tex. 2009) (communications among

attorneys for creditors committee, liquidating trust, and accountants investigating

potential fraudulent transfer and preference claims protected from disclosure by

common interest and work product doctrine). The Defendants completely ignore such

authorities.

      Rather, the Defendants rely upon two inapposite decisions. Grochocinski v.

Mayer, Brown Row & Maw, LLP, 251 F.R. D. 316 (N.D. Ill. 2008) involved a highly

unusual fact pattern involving a claim that the debtor’s attorneys had committed

malpractice with respect to the creditor’s claim against the debtor resulting in the

creditor’s claim being established, when it otherwise would not have been established.

Thus, the creditor and the estate had no common litigation interest that was being

pursued. Here, the Trustee and Class Counsel have a common interest in prosecuting

the fraudulent transfer claims and alter ego remedies against the Defendants. In fact,

the Trustee has effectively stepped into the shoes of the creditors and is asserting

their non-bankruptcy law claims and remedies.

      Likewise, Stanziale v. Versa Capital Mgmt., LLC, 584 B.R. 495 (Bankr. D. Del.

2018) involved “financial” communications between the trustee and a litigation target

of the estate, the debtor’s major lender. The creditor’s committee and its counsel (who

now represented the trustee) had alleged in a draft complaint that the lender had

engaged in wrongful conduct and was solely responsible for the loss of value of the

Debtor. The trustee later settled with the lender, but the lender remained a

beneficiary of the trustee’s future litigation recoveries. After the lender settlement,



                                          9
 Case 16-00394    Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                             Document      Page 10 of 15


the trustee filed claims for breach of fiduciary duty against the debtor’s insiders

alleging that their conduct, not the lender’s, had resulted in the loss in value of the

Debtor. The defendant-insiders sought discovery to explain the change in position.

The trustee’s change in position was in fact the primary reason that the court found

that the documents were not privileged. 584 B.R. at 501. The court simply found that

communications with an adverse party were not protected by the common interest

doctrine. The Trustee has taken no inconsistent positions in this case. The Trustee

has always contended that the Defendants orchestrated a fraudulent scheme to avoid

the consequences of their systematic violations of consumer protection laws in order

to further enrich themselves at the expense of creditors. The Trustee and Class

Counsel are not adverse. The Trustee and the creditors have demonstrated their

pursuit of a common litigation objection.

      The Trustee has not waived the attorney-client privilege with respect to his

communications among Trustee Counsel, Class Counsel and Trustee Accountant. The

Trustee and Trustee Counsel’s communications with Class Counsel (the non-

bankruptcy law holders of the claims the Trustee is asserting) are protected under

the “common interest exception.”

      B.     THE WORK PRODUCT DOCTRINE PROTECTS THE TRUSTEE AND TRUSTEE
             COUNSEL’S COMMUNICATIONS WITH CLASS COUNSEL AND TRUSTEE
             ACCOUNTANT AND TRUSTEE ACCOUNTANT’S WORK PRODUCT

      The work product doctrine also protects these communications among Trustee

Counsel, Class Counsel, and Trustee Accountant. Niagara Mohawk Power Corp. v.

Megan-Racine Assocs. (In re Megan-Racine Assocs.), 189 B.R. 562 (Bankr. N.D.N.Y.

1995). Federal Rule of Civil Procedure 26(b)(3) codifies the doctrine, providing that
                                            10
 Case 16-00394     Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00       Desc Main
                              Document      Page 11 of 15


“a party may not discover documents and tangible things that are prepared in

anticipation of litigation or for trial by or for another party or its representative

(including the other party’s attorney, consultant, surety, indemnitor, insurer, or

agent),” unless “the party shows that it has a substantial need for the materials . . .

and cannot, without undue hardship, obtain their equivalent by other means.” Fed R.

Civ. P. 26(b)(3)(A) (i) and (ii). But, even if the court orders discovery or such material

“it must protect against disclosure of the mental impressions, conclusions, opinions,

or legal theories of a party’s attorney or other representative concerning the

litigation. Fed R. Civ. P. 26(b)(3)(B). Thus, even if the Court ordered protection of the

documents, “it must protect against disclosure of the mental impressions,

conclusions, opinions, or legal theories of a party’s attorney or other representative

concerning the litigation.” Fed R. Civ. P. 26(b) (3)(B). As a practical matter, this would

require the Court to redact the entirety of the documents.

      The work-product privilege serves “dual purposes: (1) to protect an attorney’s

thought processes and mental impressions against disclosure; and (2) to limit the

circumstances in which attorneys may piggyback on the fact-finding investigation of

their more diligent counterparts.” Sandra T.E. v. S. Berwyn Sch. Dist. 100, 600 F.3d

612, 621-22 (7th Cir. 2009); see also Stanziale v. Career Path Training Corp. (In re

Student Fin. Corp.), 2006 U.S. Dist. LEXIS 86603 (E.D. Pa. Nov. 29, 2006) (creditors’

investigative documents were protected by work product even though creditor was

not party to trustee’s adversary proceeding.) The work-product rule is designed “to

preserve a zone of privacy in which a lawyer can prepare and develop legal theories



                                           11
 Case 16-00394    Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                             Document      Page 12 of 15


and strategy ‘with an eye toward litigation,’ free from unnecessary intrusion by his

adversaries.” United States v. Adlman, 134 F.3d 1194, 1196 (2d Cir. 1998) (quoting

Hickman v. Taylor, 329 U.S. 495, 510-11, 67 S. Ct. 385, 91 L. Ed. 451 (1947)); see also

Hickman v. Taylor, 329 U.S. 495, 510 - 11, 67 S. Ct. 385, 91 L. Ed. 451 (1947) (without

the privilege, “much of what is now put down in writing would remain unwritten”);

Fleet Nat. Bank v. Tonneson & Co., 150 F.R.D. 10, 14 (D. Mass. 1993) (without

privilege, counsel “will be far more circumspect in what they put down” in writing).

      Whether the work product privilege applies depends on the circumstances of

the particular case. Wilder v. World of Boxing LLC, 324 F.R.D. 57, 62 (S.D.N.Y. 2018).

But, attorney emails to parties and witnesses discussing or investigating potential or

pending litigation will necessarily constitute work product. Id. (attorneys’ emails

discussing potential claim, plan of action, and litigation strategies were protected by

work product with need to determine whether they were also privileged).

      The Defendants have not suggested that the documents they seek are anything

other than trial preparation materials protected by Fed. R. Civ. P. 26(b)(3) and (4).

The Defendants have likewise not attempted to show “substantial need” or “undue

hardship” to overcome the presumption of the documents not being discoverable. In

re Hardwood P-G, Inc., 403 B.R. at 462-64. The documents that Trustee Counsel and

Trustee Accountant used in their investigation are available to the Defendants. In

fact, they are the Defendants’ own documents.

      Finally, Defendant have not suggested that they are prevented from deposing

the unpaid class claimants to determine the validity of their claims. “[T]here is in



                                          12
 Case 16-00394     Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00      Desc Main
                              Document      Page 13 of 15


general no justification for discovery of the statement of a person contained in work

product materials when the person is available to be deposed.” Gay v. P. K. Lindsay

Co., Inc., 666 F.2d 710, 713 (1st Cir. 1981). Plaintiff, therefore, has not demonstrated

that the documents must be produced under Federal Rule of Civil Procedure

26(b)(3)(A). Drury v. Bernhardt, 2018 U.S. Dist. LEXIS 205922, at *3-5 (D. Me. Dec.

6, 2018). Defendants will not suffer any undue hardship if they are required to

perform their own analysis of the facts.

      C. TRUSTEE COUNSEL IS NOT A PROPER SUBJECT OF DISCOVERY

      The Defendants’ document requests and deposition notice are simply an

attempt to interrogate Trustee Counsel regarding the case. The courts rigorously

limit attempts to obtain discovery from opposing litigation counsel because of its

detrimental impact on the efficient conduct of the litigation and the potential for

abuse. See, e.g., Boughton v. Cotter Corp., 65 F.3d 823 (10th Cir. 1995); Shelton v.

American Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986). “Taking the deposition

of opposing counsel not only disrupts the adversarial system and lowers the

standards of the profession, but it also adds to the already burdensome time and costs

of litigation. It is not hard to imagine additional pretrial delays to resolve work-

product and attorney-client objections, as well as delays to resolve collateral issues

raised by the attorney’s testimony. Finally, the practice of deposing counsel detracts

from the quality of client representation. Counsel should be free to devote his or her

time and efforts to preparing the client’s case without fear of being interrogated by

his or her opponent.” Boughton, 65 F.3d at 829; M & R Amusements Corp. v. Blair,

142 F.R.D. 304, 305 (N.D. Ill. 1992) (“Deposing an opponent’s attorney is a drastic
                                           13
 Case 16-00394    Doc 138    Filed 05/06/19 Entered 05/06/19 15:53:00     Desc Main
                             Document      Page 14 of 15


measure. It not only creates a side-show and diverts attention from the merits of the

case, its use also has a strong potential for abuse. Thus, a motion to depose an

opponent’s attorney is viewed with a jaundiced eye and is infrequently proper.”).

       Under the Shelton standard, discovery from opposing counsel is limited to

situations where the party seeking the discovery has shown that: (1) no other means

exist to obtain the information than to discovery it from opposing counsel; (2) the

information sought is relevant and nonprivileged; and (3) the information is crucial

to the preparation of the case. The Defendants have made no such showing and in

fact have demonstrated that by their descriptions of the communications they seek

that the only purpose of the discovery is to intrude upon the mental impressions,

conclusions, opinions, or legal theories of Trustee Counsel.

                                    CONCLUSION

      The Trustee, Trustee Counsel, and Donna Raine have made available to the

Defendants all of the documents in their possession that are discoverable under Rule

7026. The Court should summarily deny the Motion, because it is specifically directed

to obtain the production of privileged communications and work product and

otherwise beyond the scope of permissible discovery.




Dated: May 6, 2019                             ANDREW J. MAXWELL, TRUSTEE,
                                               BAUCH & MICHAELS, LLC, AND DONNA
                                               RAINE
                                               /s/ Paul M. Bauch
                                               One of the Trustee’s attorneys




                                          14
Case 16-00394   Doc 138   Filed 05/06/19 Entered 05/06/19 15:53:00   Desc Main
                          Document      Page 15 of 15


                                          Paul M. Bauch (ARDC #6196619)
                                          Carolina Y. Sales (ARDC #6287277)
                                          BAUCH & MICHAELS, LLC D/B/A
                                          LAKELAW
                                          53 W. Jackson Boulevard, Suite 1115
                                          Chicago, Illinois 60604
                                          Tel.: (312) 588-5000
                                          Fax: (312) 427-5709
                                          pbauch@lakelaw.com




                                     15
